     Case 2:18-cv-00359-KJM-AC Document 40 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    COLLEEN ANN HARRIS,                              No. 2:18-cv-0359 KJM AC P
12                       Petitioner,
13           v.                                        ORDER
14    MOLLY HILL, WARDEN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se and in forma pauperis, seeks habeas relief

18   pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 3, 2021, attorney Charles Khoury, who is private counsel for petitioner, sent two

21   documents to the court via email: (1) an Ex Parte Motion Requesting Appointment of Counsel,

22   and (2) a [Proposed] Order that the Ex Parte Motion Requesting Appointment of Counsel With Its

23   Attached Exhibits Be Filed Under Seal. Two declarations in support of the motion accompanied

24   the emailed submission. For the reasons stated below, the motion, proposed order and supporting

25   documents will be disregarded.

26          The rules of this court provide that all motions must be electronically filed; email

27   submissions are not considered. See E.D. Cal. Local Rules 133, 134, 135. Local Rule 134(a)

28   specifically provides that “Emailing a document to the Clerk or to the Court shall not constitute
                                                       1
     Case 2:18-cv-00359-KJM-AC Document 40 Filed 04/15/21 Page 2 of 2


 1   ‘filing’ of the document.” The only document to be emailed to the court in relation to a motion is
 2   a Word version of any proposed order that has been filed in pdf format. Local Rule 137(b).
 3   There are specific procedures to be followed when seeking to file documents under seal,
 4   including financial information or confidential attorney-client information relevant to a request
 5   for relief. See Local Rule 141. Counsel has disregarded all of these rules. Accordingly, there is
 6   no properly filed motion for appointment of counsel before the court for consideration.
 7            Furthermore, the request for appointment is substantively meritless. There is no right to
 8   appointment of counsel in non-capital habeas proceedings. See Nevius v. Sumner, 105 F.3d 453,
 9   460 (9th Cir. 1996). The vast majority of non-capital federal habeas petitioners appear pro se
10   while some, like petitioner here, have retained counsel or have secured the assistance of pro bono
11   counsel. The Rules Governing Section 2254 Cases provide that the court may appoint counsel
12   pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, if the interests of justice so require. See
13   Rule 8(c), Fed. R. Governing § 2254 Cases;1 18 U.S.C. § 3006A(2)(B). It is the rare case in
14   which the interests of justice support appointment.
15            This case is fully briefed and submitted for decision. There is nothing to be done on
16   petitioner’s behalf at this time. The federal statute does not contemplate the retroactive
17   appointment of counsel in order to cover unpaid attorney bills with public funds. And there has
18   been no showing that this case would have qualified for appointment of counsel at an earlier
19   stage.
20            Accordingly, the documents emailed to the court by petitioner’s counsel will be
21   DISREGARDED.
22   DATED: April 15, 2021
23

24

25
     1
26     Appointment of counsel for an indigent inmate is required only where an evidentiary hearing
     has been ordered. Id. When such a hearing is ordered, this court generally appoints the Office of
27   the Federal Defender or a member of the CJA Panel administered by the Federal Defender.
     Should the court determine upon substantive review of this case that a hearing is required, present
28   counsel may bring a motion for appointment for that purpose.
                                                     2
